Citation Nr: 0611289	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-28 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right thumb fracture.

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee arthritis and patellofemoral syndrome.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The issues of entitlement to service connection for 
hypertension, entitlement to a higher rating for the right 
knee disorder, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected right thumb disability is 
manifested by pain with no limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right thumb fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5224 (2001); 
Diagnostic Codes 5224, 5228 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.

The RO has rated the service-connected right thumb disability 
by analogy to favorable ankylosis of the right thumb under 
Diagnostic Code 5224.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002, effective August 26, 
2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
relevant evaluation requirements effective since August 26, 
2002 provide for a new diagnostic code which discusses the 
particular limitation of motion of the thumb.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2005). 

Under the old criteria for evaluating limitation of motion of 
the thumb, the veteran would have to show ankylosis (frozen 
joint) of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2001).  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  It is now possible to rate an 
injury to the thumb based on limitation of motion under DC 
5228, as well as ankylosis under DC 5224.  Both versions of 
this regulation must be considered in the present case since 
the change in the regulation became effective during the 
course of the veteran's appeal.  The RO considered both 
versions in the statement of the case.

Diagnostic Code 5224 provides for assignment of a 10 or 20 
percent rating based on ankylosis of the thumb. A 10 percent 
rating is warranted for favorable ankylosis of the thumb and 
a 20 percent rating is warranted for unfavorable ankylosis of 
the thumb. The note following this code states that 
consideration should also be given as to whether evaluation 
as amputation is warranted and whether additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand. 38 
C.F.R. § 4.71a, Diagnostic Code 5224.

Diagnostic Code 5228 provides for assignment of a 10 percent 
rating for limitation of motion of the thumb when there is a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted for limitation of 
motion of the thumb when there is a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.


In addition, Diagnostic Code 5152 provides for assignment of 
a 20 percent rating for amputation of the major thumb at the 
distal joint or through the distal phalanx.  A 30 percent 
rating is warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection.  38 C.F.R. § 
4.71a, Diagnostic Code 5152.

The right thumb is not technically ankylosed (i.e., joint or 
joints fixed in one position) as provided by Code 5224.  The 
findings at the VA examination in January 2002 showed full 
range of motion.  As the VA examination demonstrated no 
limitation of thumb motion, the disability does not meet the 
standards for a compensable rating under Code 5228.  

In addition, while the VA examiner noted that the veteran had 
aching and pain with gripping and grasping with dexterity and 
consequently has diminished strength and diminished dexterity 
in the right hand secondary to the pain in the 
metacarpophalangeal joint to the thumb, this is contemplated 
in the 10 percent rating which is currently assigned as there 
is absolutely no indication that the level of functional loss 
comes close to the level of severity required for the 
assignment of the next higher rating (i.e. unfavorable 
ankylosis of the thumb or limitation of motion manifested by 
a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers).

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for residuals of a right thumb fracture.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in March 2004.  That letter advised the 
claimant of the information necessary to substantiate her 
claims, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  Since the claims at hand were denied by 
the RO and are also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant providing additional notice to the appellant.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006). 
  
The March 2004 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and she was afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, and has in fact provided additional arguments at 
every stage.  
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the claimant in 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in June 2004.  Not only has she been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).  

The RO provided the veteran an appropriate VA examination in 
January 2002.   There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right thumb disorder since she was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for these conditions (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002 VA examination 
reports are thorough.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right thumb fracture is denied.


REMAND

With respect to the issue of entitlement to service 
connection for hypertension, a preliminary review of the 
record discloses a need for further evidentiary development.

In the August 2003 Statement of the Case, the RO stated that 
the veteran's service medical records show a report of 
pregnancy induced hypertension, an acute condition, and that 
subsequent treatment records and the veteran's discharge 
examination were silent for any findings of hypertension.  
The veteran's service medical records include 1982 medical 
records which showed pregnancy-induced hypertension.

The Board notes that there were at least three elevated blood 
pressure readings in the veteran's service medical records, 
two during pregnancy and one outside of pregnancy.  In 
addition, a July 1989 in-processing sheet noted hypertension 
as a medical problem, a January 1990 medical record noted 
that the veteran had a past history of hypertension but that 
she had been taken off of her medication over the prior 
several months, and an April 1991 health questionnaire 
(during a pregnancy) in which the veteran indicated that she 
had high blood pressure.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  As there is persuasive and competent evidence 
that hypertension may be associated with the claimant's 
military service, a medical opinion in conjunction with the 
review of the entire record and examination of the veteran is 
warranted.  38 C.F.R. § 3.159(c)(4). 

In addition, the Board notes that in January 2005, the 
veteran submitted a Statement in Support of Claim in which 
she stated that supporting documents from her primary care 
physician, Dr. MPP, contain information about her high blood 
pressure problems and high blood pressure during pregnancy.  
Review of the VA records previously obtained show that this 
doctor is her VA doctor, so the more recent VA records must 
be obtained.

With respect to the issue of a higher rating for the knee 
disorder, the last examination was conducted over four years 
ago, in January 2002.  This examination report is 
insufficient for evaluating the veteran's knee disorder since 
it contradicts other information in the claims file.  The 
prior examination in 2000, as well as the VA outpatient 
treatment records in 2001, documented instability of the 
knee, while the 2002 VA examiner reported no instability.  
Since the veteran can receive separate ratings for arthritis 
of the knee and for instability, it is essential that correct 
medical information be obtained.

With respect to the issue of entitlement to TDIU, because the 
outcome of the claim of entitlement to service connection for 
hypertension and entitlement to a higher rating for the knee 
disorder may impact the claim for TDIU, the issues are 
inextricably intertwined.  Inasmuch as the veteran's service 
connection and increased rating claims are inextricably 
intertwined with the TDIU issue currently on appeal, it would 
be premature for the Board to consider the veteran's claim 
for a total rating based on individual unemployability at 
this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records for 
treatment from the VA Medical Center in 
Cleveland from 2002 to the present. 

2.  After obtaining the more recent VA 
records, the veteran should be afforded 
the appropriate VA examination to 
determine the etiology of her present 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current hypertension 
is related to the symptoms documented 
during the veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After obtaining the more recent VA 
records, the veteran should be afforded 
the appropriate VA examination to 
determine the severity of her right knee 
disorder.  All pertinent symptomatology 
and findings should be reported in 
detail, to include whether any 
instability is present.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


